         Case 1:20-cv-01710-BAH Document 9-3 Filed 06/26/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 OPEN TECHNOLOGY FUND, et al.

                        Plaintiffs,
        v.

 MICHAEL PACK, in his official capacity                Case No. 1:20-cv-1710
 as Chief Executive Officer and Director of the
 U.S. Agency for Global Media,

                        Defendants.


              SUPPLEMENTAL DECLARATION OF J. LAUREN TURNER

I, J. Lauren Turner, declare as follows:

       1.      Attached as Exhibit A is a true and correct copy of an email sent by Acting

USAGM CEO Grant Turner to Libby Liu, Open Technology Fund CEO, on June 5, 2020

notifying her that Michael Pack had postponed all grantee board meetings.

       2.      Following the rescheduling of all grantee board meetings and the notification of the

freeze, the Open Technology Fund board of directors scheduled an emergency board meeting.

Attached as Exhibit B is a true and correct copy of an email sent by me on June 16, 2020 at 4:30

pm to the Open Technology Fund board of directors notifying of an emergency board meeting.

       6.      Attached as Exhibit C is a true and correct copy of a resolution adopted at the Open

Technology Fund emergency board meeting on June 17, 2020 authorizing me to seek outside legal

counsel on the issue of the USAGM-instituted “freeze” and other relevant legal matters.

       7.      Attached as Exhibit D is a true and correct copy of a resolution adopted at the Open

Technology Fund emergency board meeting on June 17, 2020 adding the responsibilities of CEO

to Laura Cunningham’s role as President.
         Case 1:20-cv-01710-BAH Document 9-3 Filed 06/26/20 Page 2 of 2




       8.      Attached as Exhibit E is a true and correct copy of the 2020 grant agreement signed

by Heidi Pilloud and returned to USAGM budget office.

       9.      Following the purported removal of Laura Cunningham, I, along with our Vice

President of Programs and CFO have been in regular contact with Laura Cunningham to make

leadership decisions on behalf of the organization.

       10.     Members of the Open Technology Fund board have continued to act on behalf of

the organization. Attached as Exhibit F is a true and correct copy of an email sent by Open

Technology Fund board member Ben Scott to me with a request to schedule an emergency board

meeting in compliance with our bylaws.

       11      These facts are a matter of my personal knowledge.

       I declare under penalty of perjury under the laws of the District of Columbia that the

foregoing declaration is true and correct. Dated this 26th day of June, 2020, and executed in

Washington, DC.


                                                            /s/ J. Lauren Turner
                                                            J. Lauren Turner




                                                 2
